Citation Nr: 1538142	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-06 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include arthritis and malignant paraganglioma tumor of the sacrum.  

2.  Entitlement to a disability manifested by numbness of the toes.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing is in the Veteran's file.  

In December 2014 the Board remanded the case for further development.  

The issue of entitlement to service connection for a disability manifest by numbness of the toes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Any current low back disability did not have its onset in service; low back arthritis or a malignant paraganglioma tumor of the sacrum was not manifest to a compensable degree within the one-year period following separation from service; and the current low back disability is unrelated to any injury, disease, or event in service.  



CONCLUSION OF LAW

The criteria for service connection for a low back disability, to include degenerative changes and a malignant paraganglioma tumor of the sacrum, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard May 2010 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided VA examinations for Housebound Status or Permanent Need for Regular Aid and Attendance in August 2010 and June 2011, which evaluated the Veteran's back disability.  Most recently, pursuant to the Board's December 2014 decision to reopen the claim and remand it, a VA examination was conducted in May 2015.  The examinations, along with the medical opinions, in aggregate, are sufficient evidence for deciding the claim.  The reports for the claimed disability are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations for the opinions provided.  Thus, VA's duty to assist has been met.

II. Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

In addition, certain chronic diseases, such as arthritis and malignant tumors or tumors of the peripheral nerves, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When the evidence is competent, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence; that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence may have limited evidentiary value.  

The lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As a finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  In this role, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran and his representative assert that service connection is warranted for a low back disability, to include arthritis and a paraganglioma, because the current low back disability was either incurred in service or is the result of an in-service injury.  

Service treatment records show no back complaints, findings, treatment or diagnoses.  The Veteran's June 1970 Report of Medical History shows that he denied a history of back trouble of any kind.  The accompanying Discharge examination report shows that a clinical evaluation of the spine was normal.  

The earliest relevant post-service treatment record, a May 1989 private treatment record, indicates that he had an accident just days before that caused soreness in his neck shoulder and back regions.  The examination did not address any back complaints.  In December 1989, the Veteran had another car accident and complained of associated chest and neck pain.  

Private treatment records show intermittent low back complaints.  In August 1991, the Veteran was noted to have lumbar spine difficulties that he stated were present since his automobile accident.  An April 1995 treatment record notes he injured his back 30 days before while landscaping.  The diagnosis was low back strain.  In March 1998 he fell at work, landing on his back and experienced some sacral tenderness.  Examination revealed diminished range of motion in the lumbar spine.  The assessment included sacral contusion.  Subsequent treatment records show ongoing complaints of low back and sacral pain.  In 1999, the Veteran underwent a partial colectomy and appeared to have some back discomfort associated with the surgery.  A March 2000 treatment record shows an assessment of disabling back pain from previous occupation and post operatively.   

In August 2010, the Veteran underwent a VA examination to assess his housebound status or permanent need for regular aid and attendance.  The Veteran's diagnosis was malignant paraganglioma tumor of the sacrum.  The examiner noted that the Veteran's posture was normal, but that his gait was assisted due to sacral nerves being affected by the tumor.  

A September 2010 VA treatment record shows that the Veteran had recently been diagnosed with a sacral paraganglioma.  

The Veteran again underwent a VA examination to assess his housebound status or permanent need for regular aid and attendance in June 2011.  At that time, the examiner noted the Veteran's history of the onset of back problems 2 to 3 weeks after he fell when he jumped off a truck in service.  The report indicated that the Veteran never sought treatment until after his discharge from service.  The diagnosis was malignant paraganglioma tumor of the sacrum.  

During his July 2014 video conference Board hearing, the Veteran testified that he began to experience lower back pain in service after he twisted his back jumping off a truck in service.  He stated that he was given pain medication in service when he complained of back pain to the medics.  After service he worked with a chiropractor who manipulated his back when he complained of pain. The veteran testified that there were no associated treatment records.  He testified that he first sought VA treatment for low back pain in the early 1980s.  

In May 2015, the Veteran again underwent VA examination of his spine.  The examiner noted the Veteran's history of an inservice injury and the documented post-service car accidents.  The examiner noted that the Veteran had degenerative changes in his lumbar spine that were consistent with his age and his history of back injuries since separating from service, noting that the contemporary service treatment records and separation examination report show no complaints, treatment or diagnoses of a back disability.  The examiner further noted that the Veteran did not complain of neck or back pain until after his 1989 car accidents, almost 20 years after his discharge from service.  The examiner further noted that the Veteran had been diagnosed with a sacral paraganglioma tumor, and that it was the major cause of his low back pain.  He opined that it was less likely than not that the Veteran's currently diagnosed sacral tumor was related to any incidents during his service, noting that the tumor was diagnosed in 2010, 40 years after the Veteran's discharge from service.  

The evidence shows that there is no diagnosis of low back arthritis in service or within a year of separation.  The first report of low back arthritis is the May 2015 VA examination report, 45 years after the Veteran's separation from service.  Likewise, the evidence does not show a diagnosis of a sacral tumor in service or within a year of separation.  The first report of a malignant paraganglioma of the sacrum was in August 2010, 40 years after his separation from service.  As the evidence does not show low back arthritis or a malignant tumor of the sacrum to a compensable degree within a year of discharge, the presumptive provisions pertaining to chronic diseases are not applicable.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.  

None of the medical evidence of record etiologically links the Veteran's currently diagnosed low back disabilities, degenerative arthritis and malignant paraganglioma tumor of the sacrum, to his service, or any incident therein.  The private treatment records, as well as the VA examiners, have consistently attributed the Veteran's current low back degenerative arthritis to specific injuries sustained in car accidents after service.  Likewise, although a clear etiology for the Veteran's diagnosed sacral tumor has not been identified, the May 2015 VA examiner opined that it was less likely than not related to his service or any incident therein.  The earliest post-service treatment records, dating from 1989, do not link any back complaints to the Veteran's service or to his alleged in-service back injury.  There is no competent evidence of record etiologically linking them to his service or any incident therein.  

The only other evidence of record supporting the Veteran's claim is his testimony and statements.  Even if those statements could be read as claiming an onset of his current low back disabilities in service after a back injury and continuity of symptomatology since service, that history is substantially rebutted by the Veteran's denial of any back complaints at discharge from service, the normal lumbar spine on clinical examination at discharge from service, and the history he has provided various medical providers over the years, which did not indicate a history of back pain since any injury in service.  

At the time of the Veteran's release from military service, he specifically denied a history of any back problems.  This is consistent with the discharge examination report finding no clinical abnormalities of the spine.  The Veteran's testimony is also contradicted by a number of statements made by the Veteran in the course of seeking medical treatment for his low back pain after service.  In particular, at the time of the first documented complaint of a low back issue after service, in 1989, the Veteran attributed his back complaints to a car accident that occurred just days before.  The Veteran made no mention of any low back injury during his military service.  

The current lay statements from the Veteran are also contradicted by the August 1991 private treatment note where the Veteran reported his lumbar spine difficulties were present since his automobile accident.  The Board finds the Veteran's characterization of his low back pain at the time he sought treatment in 1989 and 1991 to be inconsistent with the now-claimed history of low back pain for more than 40 years.  Again, at the May 1989 medical appointment, the Veteran reports no history of any in-service back injury.  

The current lay statements and testimony from the Veteran are also contradicted by the August 1991 private treatment record which notes the Veteran reported that he had lumbar spine difficulties since his post-service car accidents.  Again, the Veteran makes no mention of any back injuries during military service.  Likewise, the March 2000 private treatment record contradicts the Veteran's lay statements and testimony as there is no indication that the Veteran reported a history of an in-service back injury and the examiner attributes his low back pain to his post-service occupation and surgery.  

Thus, the Board finds that there is substantial evidence of record from the discharge examination report to private and VA treatment records after service that contradict the current assertions of an in-service shoulder injury and continuity of symptomatology since that time.  As a result, the Board finds the Veteran and his spouse's lay statements, to the extent they address incurrence of an in-service shoulder injury and post-service continuity of symptomatology of shoulder complaints, to not be credible.  

To the extent that the lay statements and testimony from the Veteran address the etiology of his current low back disabilities, the Board finds that the statements are not competent evidence as the Veteran is not shown to have specialized medical education, training, or experience necessary to provide a competent medical opinion as to the nature and etiology of the claimed low back disabilities.  Determining the etiology of the low back disabilities is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Again, the only medical opinions to address the medical relationship, if any, between the Veteran's low back disabilities, to include arthritis and malignant sacral tumor, and service weigh against the claim.  The Board finds that the VA examiner's May 2015 opinions, to be the most probative evidence, as they are predicated upon a thorough, accurate review of the record, to include specific assertions from the Veteran as to the onset of his symptoms and regarding his account of an in-service back injury, and are supported by a sufficient rationale.  Prejean v. West, 13 Vet. App. 444 (2000).  The 2015 VA examiner also explained that there was no evidence of any back complaints, concerns or disability in service, and at discharge.  The examiner further noted the nature of Veteran's post-service car accidents and back injuries.  Moreover, the Veteran has not submitted any contrary competent and credible evidence linking his low back disability to service or any incident therein.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). 

Accordingly, the Board concludes that the evidence of record does not support the claim of entitlement to service connection for a low back disability, to include arthritis and malignant paraganglioma tumor of the sacrum, on a direct basis.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a low back disability, to include arthritis and malignant paraganglioma tumor of the sacrum, is denied.  


REMAND

Although a May 2015 VA examiner found that there was no current diagnosis for the Veteran's complaints of numbness in the toes and the Veteran has testified that his symptoms have resolved, earlier VA treatment records and a June 2011 VA examination report do show intermittent complaints of numbness of the left and right great toes.  Further, December 2011 VA examiner, when assessing the Veteran's numbness in the toes, diagnosed pressure paresthesia.  Service connection may be awarded for a disability if the claimant had the disability at the time the claim was filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, the competent medical evidence of record tends to show that the Veteran has had diagnosed pressure paresthesia manifest by numbness in the left and right great toes during the pendency of his service connection claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the current nature and etiology of any disability manifest by numbness of the digits of both feet (even if such disability is currently resolved), to include diagnosed pressure paresthesia, found to be present.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

Based on review of all the evidence of record, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current disability manifest by numbness of the digits of both feet, is related to his active service, or any incident therein. 

The VA examiner must comment on evidence of post-service diagnoses of pressure paresthesia, and objective evidence of numbness of the toes of both feet, as well as the Veteran's history of symptoms since his active duty.  

The examination report must include a complete rationale for all opinions expressed.  

2.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


